                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LAMAR ADVERTISING SOUTHWEST, INC.,

             Plaintiff,

v.                                                         No. CV 21-230 GJF/CG

GRANDVIEW REALTY, LLC, et al.,

             Defendants.

             ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court after conferring with counsel about a mutually

convenient date and time. IT IS HEREBY ORDERED that a status conference will be

held by telephone on Wednesday, October 13, 2021, at 1:30 p.m. The parties shall

call Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the prompts,

and enter the Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
